Citation Nr: 0615862	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1978 
to August 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
arthritis is not related to service.


CONCLUSION OF LAW

The veteran's arthritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5013A, 5017 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for arthritis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication of the veteran's 
claim for entitlement to service connection for arthritis, a 
June 2003 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because neither issue was appealed.  See 
Dingess /Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Generally 
VA must obtain any relevant Social Security Administration 
(SSA) records.  See 38 U.S.C.A. § 5103A(c)(3); see Murinscak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  But it was not 
necessary in this case because the record does not suggest, 
and the veteran does not contend, that SSA records are 
relevant to his claim, i.e., that they would include an 
opinion regarding the etiology of his arthritis.  The Board 
also notes that in May 2001, the veteran requested the RO 
assist him in obtaining his morning reports.  In May 2001, 
the RO requested from the National Personnel Records Center 
the veteran's morning reports, but did not receive a reply.  
There is no prejudice to the veteran by not obtaining the 
morning reports because, as noted below, even if there was an 
inservice event the medical evidence of record does not 
support a nexus between the veteran's arthritis and service.  
Bernard, 4 Vet. App. at 394.  Additionally, although the 
veteran was not examined for the purpose of addressing his 
claim for service connection, no exam was required.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed below, the evidence of record does not 
indicate any inservice event or nexus between arthritis and 
military service.  Further, in July 2003, the veteran stated 
that he had no additional evidence to submit.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

At the March 2006 Board hearing, the veteran asserted that he 
has arthritis of the back, neck, arms, and legs, due to 
inservice injuries.

Service medical records, including the service entrance 
examination, are negative for any complaints, findings, or 
treatment for arthritis, or for any injuries to the veteran's 
back, neck, or arms.  An August 5, 1982 medical record 
indicated the veteran reported mid-leg pain of two weeks, but 
reported no direct trauma to his legs, no calf pain, and 
normal function of the proximal distal joints.  Upon leg 
examination, the examiner found flat feet, slight tenderness, 
and muscle tightness.  The assessment was shin splints.  On 
August 18, the veteran complained that he had had bilateral 
lower leg pain of 3 weeks.  The veteran reported no trauma to 
his legs in the past 24 hours, and no red or swollen joints.  
The examiner found no visible erythema, induration, lesions, 
pretibial edema, and no point of maximum tenderness 
bilaterally.  The assessment was bilateral pes planus, rule 
out stress fracture.  A radiology report noted that x-rays 
revealed bilateral normal tibias.

A letter from a private physician received in May 1998 
indicated that the veteran was being treated for degenerative 
joint disease, degenerative disc disease, and osteoarthritis.  
The examiner further stated that the veteran was totally 
disabled as a result of his low back pain syndrome.

A March 1999 VA outpatient record indicated that the veteran 
reported that he was in a tank accident in Korea in 1980 and 
hurt his back.  He stated that since that time he has had 
lumbar back pain, and that he aggravated his back at work in 
1992.  The veteran reported current problems of arthritis, 
back pain, and neck pain.  The record noted degenerative 
joint disease of the bilateral knees that hurt during cold 
weather.  April 1999 VA radiology reports noted normal 
thoracic and cervical spine. 

The Board finds that the preponderance of the evidence is 
against service connection for arthritis.  First, there are 
no x-rays that support a finding of degenerative joint 
disease of the back, neck, arms, or legs.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (finding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The March 1999 VA record that 
mentions arthritis of the knees was a transcription of the 
veteran's reported history.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a transcription of a lay 
history is not transformed into competent medical evidence 
because the transcriber is a medical professional).  Although 
diagnoses were received in 1998 of degenerative joint 
disease, degenerative disc disease, and osteoarthritis, the 
evidence of record does not support a finding that these 
disorders are related to active military service.  The 
service medical records are silent for any complaints, 
treatment, or findings of arthritis, or any injuries to the 
veteran's back, neck, arms, and/or legs.  The first clinical 
evidence of arthritis is over 10 years after service 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (finding that passage of years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  The 
medical evidence of record does not demonstrate any relation 
to service or to any incident therein.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that the question 
of whether the veteran's disorder is etiologically related to 
his service require competent medical evidence).  
Accordingly, service connection for arthritis is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


